DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 12-26 and 38 are pending
Claims 1-11 are now cancelled
Claims 27-37 are withdrawn from consideration
Claim 38 is new
Claims 12, 13 and 16-19 are currently amended
Claims 12-26 and 38 are rejected

Claim Objections
Claim 38 is objected to because of the following informalities:  Line 1 states “the fluid passageway” and instead should recite “the fluid passage” to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-17, 19-26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Reiland et al. (US 2009/0114589 A1) (hereinafter “Reiland”).

Regarding Claim 12:
Reiland teaches a filter element (see FIG. 1, filter assembly 10 including a filter element 22) (see paragraph 25 – “…The cover and canister portion together define an internal chamber 21 for containing a filter element 22…”), comprising:
a filter media (see FIG. 1, filtration media 66 and/or filtration media 68) having a first end (see FIG. 1, top portion of filter element 22) and a second end (see FIG. 1, bottom portion of filter element 22) and defining an inner annulus (see FIG. 1, inner area/space/region including at least central cavity 67) (see paragraph 6 – “…the invention provides a filter element comprising a first ring of filtration media having a first end and a second end and circumscribing a central cavity; a second ring of filter media having a first and a second end…”) (see paragraph 31 – “…the filter element 22 comprises a first or outer ring of filtration media 66 circumscribing a central 
a first end cap attached to the first end of the filter media (see FIG. 1, portion of upper end cap 74 including a lower end cap portion 76) (see paragraph 6 – “…the invention provides a filter element comprising a first ring of filtration media having a first end and a second end and circumscribing a central cavity; a second ring of filter media having a first and a second end…a first end cap assembly including first and second end cap portions sealingly bonded to the first end of both media rings, respectively…a second end cap assembly sealingly bonded to the second end of both media rings…”) (see paragraph 32 – “An upper end cap 74 includes upper and lower end cap portions 75 and 76 having annular flange portions sealingly attached to the upper ends of the media rings 66 and 68, respectively, by suitable means, such as bonding by using a potting compound, heating bonding, etc.”); and
an air management device disposed within the inner annulus (see FIG. 1, components internal to the filter assembly 10) (see paragraph 5 – “…the filter element and assembly provide a third flow path in a new and inventive manner for filtering the recirculated fuel, while also providing for venting of both fuel paths to a drain flow path internally of the filter element…”) (see paragraph 7 – “…a vent opening for venting of air from the upper region of the second flow path to the fluid drain passage in the support core that may surround the central cavity.”), the air management device including:
a top portion disposed at the first end of the filter media (see FIG. 1, filtration media 66 and/or filtration media 68) (see FIGS. 3 and 5, portion 74) (see paragraph 32 – “An upper end cap 74 includes upper and lower end cap portions 75 and 76 having annular flange portions sealingly attached to the upper ends of the media rings 66 and 68, respectively…”) (see paragraph 38 – “The upper ends of the inner and outer walls 110 and 108 of the inner core 104 may be attached to the upper end cap 74 by any suitable means, such as by an adhesive…”);
a bottom portion disposed at the second end of the filter media (see FIG. 1, filtration media 66 and/or filtration media 68) (see FIG. 5, standpipe base portion 26) (see paragraph 26 – “…the standpipe member 25 may be formed as one piece and assembled to the base portion.  The illustrated standpipe member has a base 26 and an elongated standpipe 27 centrally located and extending axially upward away from the closed end of the housing towards the open end…”);
a plurality of frame members (see FIG. 5, elongated standpipe 27, wall 108, and/or wall 110) extending longitudinally (vertically as shown in FIG. 5) and connecting the top portion (74) to the bottom portion (26) so as to define an inner cavity (see FIG. 5, a central cavity 67) (see paragraph 26 – “…the standpipe member 25 may be formed as one piece and assembled to the base portion.  The illustrated standpipe member has a base 26 and an elongated standpipe 27 centrally located and extending axially upward (longitudinally/vertically) away from the closed end of the housing towards the open end…”) (see paragraph 31 – “…the filter element 22 comprises a first or outer ring of filtration media 66 circumscribing a central cavity 67…”) (see paragraph 38 – “The upper ends of the inner and outer walls 110 and 108 of the inner core 104 attached to the upper end cap 74 by any suitable means, such as by an adhesive…”); and
an air management valve (see FIGS. 2 and 5, generally at pressure regulator valve assembly 34) (see paragraph 27 – “…the base 26 of the standpipe member 25 carries a pressure regulator valve assembly 34 that allows excess flow to the filter assembly to be bypassed back to the fuel tank…flow through the valve assembly is controlled by a valve member 36 that is movable into and out of engagement with a valve seat 37…a coil spring 38…”) including:
a base portion (see FIG. 5, proximate to and including valve seat 37, retainer 49, sleeve member 41 and standpipe 27) provided at the bottom portion (see FIG. 5, portion 26) (standpipe 27 surrounded by a sleeve member 41, which includes a base portion 42 and ribs 43 that mate with standpipe base 26) (see paragraph 27 – “…the base 26 of the standpipe member 25 carries a pressure regulator valve assembly 34 that allows excess flow to the filter assembly to be bypassed back to the fuel tank…Flow through the valve assembly is controlled by a valve member 36 that is movable into and out of engagement with a valve seat 37…a coil spring 38…”) (see paragraph 28 – “The standpipe 27 at its lower end is surrounded by a standpipe sleeve member 41.  The standpipe sleeve member has a base portion 42 provided at its bottom side with depending ribs 43 that mate in grooves formed in the top surface of the standpipe base 26…the base of the standpipe sleeve member may a spring retainer 49 has an annular flange portion trapped between the sleeve base and standpipe base…”);
an intake valve (see FIG. 3, orifice 80, flow vent 78, and passageway 112, in fluid communication with chamber 45 (see FIG. 4), port 17 (see FIG. 6), and valve assembly 34 (see FIG. 5)) extending from the base portion toward the top portion (see FIG. 5, showing passageway 112 extending longitudinally toward base portion from top portion 74) (see paragraph 37 – “…a fluid drain passage 112 extending from the main flow vent 78 to a lower end of the support core where an annular resilient sealing device 114 is provided…”) (see paragraph 46 – “Any air in the incoming fluid has a tendency to rise to the upper portion of the housing and into the upper chamber 88, where the air can then pass through vent 78, 80 in the upper end cap and down through the drain passage 112 in the inner core 104, then through the chamber 45 and out through the drain port 17. Normally, some of the inlet flow will be bypassed to the drain port by the relief valve assembly 34, and the air will be drained along with the bypass flow back to the fuel tank.  The vent orifice may be sized as appropriate to allow sufficient air to pass to the drain port, and yet is preferably small enough to prevent significant fluid leakage”), the intake valve including an elongated opening (see FIG. 3, 78 provided with orifice 80) that extends along a length of the intake valve (see FIG. 3, elongated opening extends longitudinally (vertically) between 77 and top portion 78) (see paragraph 33 – “The lower end cap portion 76 includes a central opening 77 to the central cavity 67, and a main flow vent 78 is provided in the upper end cap assembly at a location radially outwardly spaced where the air can then pass through vent 78, 80 in the upper end cap and down through the drain passage 112 in the inner core 104…and the air will be drained along with the bypass flow back to the fuel tank.  The vent orifice may be sized as appropriate to allow sufficient air to pass to the drain port, and yet is preferably small enough to prevent significant fluid leakage”); and
an exhaust valve (see FIG. 5, a valve member 36) extending from the base portion toward the top portion (see FIG. 5, valve member 36 is disposed between bottom of base portion (including valve seat 37) and top portion 74, thus extending from the base portion toward the top portion 74) such that air and/or fuel exits the exhaust valve and is reintroduced into the inner cavity (recirculated fuel is further filtered via filtration medias 66 and/or 68, and clean fluid enters cavity 67 and eventually is discharged through flow passage 29 connected to outlet port 15) (see paragraph 5 – “…the filter element and assembly provide a third flow path in a new and inventive manner for filtering the recirculated fuel, while also providing for venting of both fuel paths to a drain flow path…”) (see paragraph 27 – “…the base 26 of the standpipe member 25 carries a pressure regulator valve assembly 34 that allows excess flow to the filter assembly to be bypassed back to the fuel tank…Flow through the valve assembly is controlled by a valve member 36 that is movable into and out of engagement with a valve seat 37…whereby the valve will be held closed unless differential pressure across the valve exceeds the pressure release set point of the valve member…”) (see paragraph 46 – “The clean fluid then passes through…central cavity 67 for passage out through the flow passage 29 in the the outlet port 15.  Any air in the incoming fluid has a tendency to rise to the upper portion of the housing and into the upper chamber 88, where the air can then pass through vent 78, 80 in the upper end cap and down through the drain passage 112 in the inner core 104, then through the chamber 45 and out through the drain port 17. Normally, some of the inlet flow will be bypassed to the drain port by the relief valve assembly 34, and the air will be drained along with the bypass flow back to the fuel tank…”) (see paragraph 47 – “The fuel returning to the filter assembly is received at the recirc port 16…Any air in the incoming fluid has a tendency to rise to the flow passage…for passage through the vent opening or openings 116 in the inner wall of the inner core for mixing with the return flow in the drain flow passage in the inner core and ultimate discharge through the drain port…”), and
			a fluid passage extending from the intake valve to the exhaust valve such that air and/or fuel enters into the intake valve through the elongated opening, flows through the fluid passage within the air management device from the intake valve directly to the exhaust valve, exits the exhaust valve, and is reintroduced into the inner cavity (see FIG. 3, orifice 80, flow vent 78, and passageway 112, in fluid communication with chamber 45 (see FIG. 4), port 17 (see FIG. 6), and valve assembly 34 (see FIG. 5)) (see FIG. 5, showing passageway 112 extending longitudinally toward base portion from top portion 74) (see FIG. 5, valve member 36 is disposed between bottom of base portion (including valve seat 37) and top portion 74, thus extending from the base portion toward the top portion 74) (see paragraph 46 – “…where the air can then pass through vent 78, 80 in the upper end cap and down through the drain passage 112 in the inner core 104…and the air will be drained along with the bypass flow back to the fuel tank.  The vent orifice may be sized as appropriate to allow sufficient air to pass to the drain port, and yet is preferably small enough to prevent significant fluid leakage”) (see paragraph 27 – “…the base 26 of the standpipe member 25 carries a pressure regulator valve assembly 34 that allows excess flow to the filter assembly to be bypassed back to the fuel tank…Flow through the valve assembly is controlled by a valve member 36 that is movable into and out of engagement with a valve seat 37…whereby the valve will be held closed unless differential pressure across the valve exceeds the pressure release set point of the valve member…”) (see paragraph 46 – “The clean fluid then passes through…central cavity 67 for passage out through the flow passage 29 in the lower housing portion connected to the outlet port 15.  Any air in the incoming fluid has a tendency to rise to the upper portion of the housing and into the upper chamber 88, where the air can then pass through vent 78, 80 in the upper end cap and down through the drain passage 112 in the inner core 104, then through the chamber 45 and out through the drain port 17. Normally, some of the inlet flow will be bypassed to the drain port by the relief valve assembly 34, and the air will be drained along with the bypass flow back to the fuel tank…”).
	Although Reiland teaches a pressure regulator valve assembly 34 including a valve member 36, wherein the valve member opens to allow a fluid flow when a pressure set point is exceeded (see paragraph 27 – “…the valve will be held closed unless differential pressure across the valve exceeds the pressure release set point of the valve member.  When the pressure set point is exceeded, the valve member will open to allow flow to bypass the filter element and flow directly to the drain port until the 
However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to provide various amounts of air through the elongated opening (venting purposes), based on a specific fluid level present within the filter element (low and/or excess flow) thus resulting in a corresponding differential pressure valve (low and/or high), in order to prevent damage to the filter assembly (see paragraph 33 – “The main flow vent is provided with a vent orifice 80 that can vary in size depending upon the application…the vent orifice may be an opening having a diameter of between about 0.018 and about 0.020 inches.”) (see paragraph 46 – “Any air in the incoming fluid has a tendency to rise to the upper portion of the housing and into the upper chamber 88, where the air can then pass through vent 78, 80 in the upper end cap and down through the drain passage 112 in the inner core 104, then through the chamber 45 and out through the drain port 17. Normally, some of the inlet flow will be bypassed to the drain port by the relief valve assembly 34, and the air will be drained along with the bypass flow back to the fuel tank.  The vent orifice may be sized as appropriate to allow sufficient air to pass to the drain port, and yet is preferably small enough to prevent significant fluid leakage”).



Reiland teaches the filter element of claim 12, wherein the elongated opening (see FIG. 3, 78 including 80) extends from a top end of the intake valve towards the base portion (see FIG. 3, extends from portion 74 toward base (see FIG. 5, proximate to and including valve seat 37, retainer 49, sleeve member 41)) (see paragraph 33 – “The lower end cap portion 76 includes a central opening 77 to the central cavity 67, and a main flow vent 78 is provided in the upper end cap assembly at a location radially outwardly spaced from the central opening…”) (see paragraph 46 – “…where the air can then pass through vent 78, 80 in the upper end cap and down through the drain passage 112 in the inner core 104…and the air will be drained along with the bypass flow back to the fuel tank.  The vent orifice may be sized as appropriate to allow sufficient air to pass to the drain port, and yet is preferably small enough to prevent significant fluid leakage”).

Regarding Claim 14:
Reiland teaches the filter element of claim 12, but fails to explicitly disclose wherein the elongated opening (see FIG. 3, 78 including 80) extends parallel to a longitudinal axis of the filter element.  However, as taught in Reiland, the flow path of fluid (see FIG. 3, flow space 88) (see paragraphs 34 and 46) accumulates from recesses (see FIG. 3, recesses 91) (see paragraph 34) to vent (see FIG. 3, 78, 80) (see paragraph 46) by flowing around a plurality of flexible fingers (see FIG. 3, flexible fingers 84) (see paragraph 34) that project axially upward from top portion (see FIG. 3, 74) (see paragraph 34).  As a result, it would have been obvious before the effective filing date of 

Regarding Claim 15:
Reiland teaches the filter element of claim 14, wherein the elongated opening (see FIG. 3, 78 including 80) is a slit (see FIG. 3, orifice 80) (see paragraph 33), but fails to explicitly disclose the length of the slit extends parallel to the longitudinal axis.  However, as taught in Reiland, the flow path of fluid (see FIG. 3, flow space 88) (see paragraphs 34 and 46) accumulates from recesses (see FIG. 3, recesses 91) (see paragraph 34) to vent (see FIG. 3, 78, 80) (see paragraph 46) by flowing around a plurality of flexible fingers (see FIG. 3, flexible fingers 84) (see paragraph 34) that project axially upward from top portion (see FIG. 3, 74) (see paragraph 34).  As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter element of Reiland to provide a longitudinally extending slit along at least a portion of at least one of the flexible fingers in order to simplify the flow path between the recesses (91) and the vent (78) (see 

Regarding Claim 16:
Reiland teaches the filter element of claim 15, but fails to explicitly disclose wherein the length of the slit is one-half the length of the intake valve (Reiland teaches an orifice 80 having a diameter of between about 0.018 and about 0.020 inches (see paragraph 33), but fails to relate the dimensions of the orifice 80 to, e.g., the length of channel/passage 112).  However, it would have obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art, practicing routine experimentation and design techniques, to include a desired slit length, such as a length that is one-half the length of the intake valve as recited in claim 16, to control the volume of fluid drained in the valve channel/passage 112 (see paragraph 33 – “The main flow vent is provided with a vent orifice 80 that can vary in size depending upon the application…the vent orifice may be an opening having a diameter of between about 0.018 and about 0.020 inches.”) (see paragraph 46 – “Any air in the incoming fluid has a tendency to rise to the upper portion of the housing and into the upper chamber 88, where the air can then pass through vent 78, 80 in the upper end cap and down through the drain passage 112 in the inner core 104, then and the air will be drained along with the bypass flow back to the fuel tank.  The vent orifice may be sized as appropriate to allow sufficient air to pass to the drain port, and yet is preferably small enough to prevent significant fluid leakage”).

Regarding Claim 17:
Reiland teaches the filter element of claim 15, but fails to explicitly disclose wherein the length of the slit is one-third the length of the intake valve (Reiland teaches an orifice 80 having a diameter of between about 0.018 and about 0.020 inches (see paragraph 33), but fails to relate the dimensions of the orifice 80 to, e.g., the length of channel/passage 112).  However, it would have obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art, practicing routine experimentation and design techniques, to include a desired slit length, such as a length that is one-third the length of the intake valve as recited in claim 17, to control the volume of fluid drained in the valve channel/passage 112 (see paragraph 33 – “The main flow vent is provided with a vent orifice 80 that can vary in size depending upon the application…the vent orifice may be an opening having a diameter of between about 0.018 and about 0.020 inches.”) (see paragraph 46 – “Any air in the incoming fluid has a tendency to rise to the upper portion of the housing and into the upper chamber 88, where the air can then pass through vent 78, 80 in the upper end cap and down through the drain passage 112 in the inner core 104, then through the chamber 45 and out through the drain port 17. Normally, some of the inlet and the air will be drained along with the bypass flow back to the fuel tank.  The vent orifice may be sized as appropriate to allow sufficient air to pass to the drain port, and yet is preferably small enough to prevent significant fluid leakage”).

Regarding Claim 19:
Reiland teaches the filter element of claim 12, wherein the elongated opening (see FIG. 3, 78 provided with orifice 80) is provided on a side facing inwardly toward the inner cavity defined by the top portion and the bottom portion (see FIG. 3, orifice 80 opens inwardly to vent 78, and therefore toward the inner cavity 67) (see paragraph 33 – “The lower end cap portion 76 includes a central opening 77 to the central cavity 67, and a main flow vent 78 is provided in the upper end cap assembly at a location radially outwardly spaced from the central opening…”) (see paragraph 46 – “…where the air can then pass through vent 78, 80 in the upper end cap and down through the drain passage 112 in the inner core 104…and the air will be drained along with the bypass flow back to the fuel tank.  The vent orifice may be sized as appropriate to allow sufficient air to pass to the drain port, and yet is preferably small enough to prevent significant fluid leakage”).

Regarding Claim 20:
Reiland teaches the filter element of claim 12, wherein the intake valve (see FIG. 3, orifice 80, flow vent 78, and passageway 112, in fluid communication with chamber 45 (see FIG. 4), port 17 (see FIG. 6), and valve 34 (see FIG. 5)) extends further towards where the air can then pass through vent 78, 80 in the upper end cap and down through the drain passage 112 in the inner core 104, then through the chamber 45 and out through the drain port 17. Normally, some of the inlet flow will be bypassed to the drain port by the relief valve assembly 34, and the air will be drained along with the bypass flow back to the fuel tank…”).

Regarding Claim 21:
Reiland teaches the filter element of claim 12, wherein the filter element is a fuel filter element (see FIG. 1, filter element 22) (see paragraph 5 – “The present invention provides a novel and inventive filter element and assembly…particular application to a fuel supply system for a diesel engine for filtering flow from the fuel tank as well as fuel returning from the engine that is to be recirculated back to the engine…”).

Regarding Claim 22:
Reiland teaches the filter element of claim 12, wherein the first end cap (see FIG. 1, portion of upper end cap 74 including a lower end cap portion 76) includes a central a first end cap assembly including first and second end cap portions sealingly bonded to the first end of both media rings, respectively, the first end cap assembly including a first vent orifice and a central opening to the central cavity…a second end cap assembly sealingly bonded to the second end of both media rings, the second end cap assembly having an annular body portion defining a second central opening…”) (see paragraph 33 – “The lower end cap portion 76 includes a central opening 77 to the central cavity 76…A collection chamber 79 is provided between the end cap portions and the collection portion is in fluid communication with the flow path 70 between the rings, and in fluid communication with the central cavity 67 via the central opening 77”).

Regarding Claim 23:
Reiland teaches the filter element of claim 22, wherein the top portion (74) further includes a rim (see FIG. 3, proximate 75, 76) (see paragraph 32) and a sealing element (no reference character provided) received within the rim such that, when the opening aligns with the central opening, a seal is created between the air management device and the first end cap (see paragraph 32 – “An upper end cap 74 includes upper and lower end cap portions 75 and 76 having annular flange portions sealingly attached to the upper ends of the media rings 66 and 68, respectively, by suitable means, such as bonding by using a potting compound, heat bonding, etc.”) (see paragraph 38 – “The upper ends of the inner and outer walls 110 and 108 of the inner core 104 may be attached to the upper end cap 74 by any suitable means, such as by an adhesive…”).

Regarding Claim 24:
Reiland teaches the filter element of claim 12, further comprising a second end cap (see FIG. 4, lower end cap 97) attached to the second end of the filter media (see FIG. 1, filtration media 66 and/or filtration media 68) (see paragraph 35 – “A lower end cap 97 has an imperforate annular body portion sealingly attached to the bottom ends of the media rings by suitable means…The lower end of the outer support tube 69 may be similarly bonded to the lower end cap.  The annular body portion defines a central opening 99 for receiving the standpipe and standpipe sleeves…”), wherein the second end cap serves as a base on which the bottom portion sits (see FIG. 4) such that the air management device is held upright within the inner annulus (see FIG. 5, channel 112 longitudinally extending in cavity 67) (see paragraph 6 – “…a first ring of filtration media having a first end and a second end…a second ring of filter media having a first and a second end…a second end cap assembly sealingly bonded to the second end of both media rings, the second end cap assembly having an annular body portion defining a second central opening…”) (see paragraph 37 – “…a fluid drain passage 112 extending from the main flow vent 78 to a lower end of the support core where an annular resilient sealing device 114 is provided…”).

Regarding Claim 25:
Reiland teaches the filter element of claim 12, wherein the air management device is removably attached to the filter element (see paragraph 9 – “…there is provided a filter assembly comprising the filter element and a housing enclosing the filter element…and the first and second portions are removably connected to allow for replacement of the filter element”).

Regarding Claim 26:
Reiland teaches the filter element of claim 12, wherein the air management device is permanently attached to the filter element (sealed, e.g. by heat bonding) (see paragraph 32 – “An upper end cap 74 includes upper and lower end cap portions 75 and 76 having annular flange portions sealingly attached to the upper ends of the media rings 66 and 68, respectively, by suitable means, such as bonding by using a potting compound, heat bonding, etc.”).

Regarding Claim 38:
	Reiland teaches the filter element of claim 12, wherein the fluid passageway includes a central cavity (see paragraph 46 – “The clean fluid then passes through…central cavity 67 for passage out through the flow passage 29 in the lower housing portion connected to the outlet port 15.  Any air in the incoming fluid has a tendency to rise to the upper portion of the housing and into the upper chamber 88, where the air can then pass through vent 78, 80 in the upper end cap and down through the drain passage 112 in the inner core 104, then through the chamber 45 and out through the drain port 17. Normally, some of the inlet flow will be bypassed to the drain port by the relief valve assembly 34, and the air will be drained along with the bypass flow back to the fuel tank…”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Reiland et al. (US 2009/0114589 A1) (hereinafter “Reiland”) in view of Hawkins et al. (US 2006/0053756 A1) (hereinafter “Hawkins”).

Regarding Claim 18:
Reiland teaches the filter element of claim 12.
Reiland does not specifically teach wherein a top end of the intake valve is closed.
Hawkins teaches a similar fuel filter assembly (see Hawkins FIG. 1, a filter system 32) (see Hawkins paragraph 19 – “A filter system 32 that includes a fuel filter 34…”) configured to regulate fuel pressure and automatically vent air from the filter (see Hawkins paragraph 5 – “…a filter system that includes a filter configured to regulate fuel pressure as well as automatically vent air from the filter.  A pressure regulator valve is positioned in the top of a standpipe of the filter…”), the assembly (filter system 32) including an air management valve (see Hawkins FIG. 5, a pressure regulation valve 72) (see Hawkins paragraph 21 – “…At the top end, the standpipe 52 in FIG. 5 has a pressure regulation valve 72 that regulates the fuel pressure in the system 32…”) including a valve opening (see Hawkins FIG. 5, a valve opening 77) (see a seal member 90 that is configured to seal the valve opening 77…”).
Reiland and Hawkins are analogous inventions in the art of teaching a filter element including an air management valve.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to provide a seal member, such as the seal member disclosed in Hawkins, to selectively close the orifice 80 of Reiland in order to provide a means to regulate the pressure across the valve 34 of Reiland (see Hawkins paragraph 21 – “…The valve body 75 defines a valve opening 77 at one end, and at the other end, the valve 72 has a spring retainer 79 configured to allow fuel and/or air flow…”) (see Hawkins paragraph 22 – “…the valve member 80 has a seal member 90 that is configured to seal the valve opening 77…”).






Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous specification objection has been considered and is now withdrawn.
The previous abstract objection has been considered and is now withdrawn.
The previous claim objection regarding claim 13 has been considered and is now withdrawn.
The previous 112(b) claim rejections regarding claims 16-19 have been considered and are now withdrawn.
Applicant argues on pages 9-10 of the Remarks section “As shown in the figures of Reiland, Reiland does not teach such a fluid passage…Both the intake valve and the exhaust valve of Reiland drain fluid to the drain port 17.  Accordingly, Reiland does not teach any such a fluid passage extending from the intake valve to the exhaust valve…”
Examiner respectfully disagrees.
Reiland does teach a passageway 112 that extends from a portion of the intake valve toward a portion of the exhaust valve (see full detailed analysis/rejection above) (see FIG. 3, orifice 80, flow vent 78, and passageway 112, in fluid communication with chamber 45 (see FIG. 4), port 17 (see FIG. 6), and valve assembly 34 (see FIG. 5)) (see FIG. 5, showing passageway 112 extending longitudinally toward base portion from top portion 74) (see FIG. 5, valve member 36 is disposed between bottom of base portion (including valve seat 37) and top portion 74, thus extending from the base portion toward the top portion 74).  Furthermore, Applicant is merely claiming having a where the air can then pass through vent 78, 80 in the upper end cap and down through the drain passage 112 in the inner core 104…and the air will be drained along with the bypass flow back to the fuel tank.  The vent orifice may be sized as appropriate to allow sufficient air to pass to the drain port, and yet is preferably small enough to prevent significant fluid leakage”) (see paragraph 27 – “…the base 26 of the standpipe member 25 carries a pressure regulator valve assembly 34 that allows excess flow to the filter assembly to be bypassed back to the fuel tank…Flow through the valve assembly is controlled by a valve member 36 that is movable into and out of engagement with a valve seat 37…whereby the valve will be held closed unless differential pressure across the valve exceeds the pressure release set point of the valve member…”) (see paragraph 46 – “The clean fluid then passes through…central cavity 67 for passage out through the flow passage 29 in the lower housing portion connected to the outlet port 15.  Any air in the incoming fluid has a tendency to rise to the upper portion of the housing and into the upper chamber 88, where the air can then pass through vent 78, 80 in the upper end cap and down through the drain passage 112 in the inner core 104, then through the chamber 45 and out through the drain port 17. Normally, some of the inlet flow will be bypassed to the drain port by the relief valve assembly 34, and the air will be drained along with the bypass flow back to the fuel tank…”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                        

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773